       Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 1 of 16



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



EDDYSTONE RAIL COMPANY, LLC,               )
                                           )
             Plaintiff/Counter-Defendant,  )
                                           )
      v.                                   )         No. 17-cv-00495-RK
                                           )
BRIDGER LOGISTICS, LLC, JULIO RIOS,        )
JEREMY GAMBOA, FERRELLGAS                  )
PARTNERS, L.P., and FERRELLGAS L.P. et al. )
                                           )
            Defendants.                    )
                                           )
BRIDGER LOGISTICS, LLC, FERRELLGAS         )
PARTNERS, L.P., and FERRELLGAS, L.P.       )
                                           )
             Defendants/Counterclaimants   )
________________________________________ )

                     EDDYSTONE RAIL COMPANY’S
      OPPOSITION TO MOTION TO DISMISS FOR LACK OF JURISDICTION
             Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 2 of 16



                                                     TABLE OF CONTENTS



INTRODUCTION .......................................................................................................................... 1
BACKGROUND ............................................................................................................................ 2
ARGUMENT .................................................................................................................................. 4
   I.          This Court has subject-matter jurisdiction over Eddystone’s fiduciary duty
             claims. ...............................................................................................................................4
   II.       This Court’s prior holding that Eddystone’s fiduciary duty claims are valid is the
             law of the case. ................................................................................................................8
   III.      Rios and Gamboa’s argument fails even on its own terms. ..............................................9
CONCLUSION ............................................................................................................................. 14
          Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 3 of 16



                                          INTRODUCTION

        Defendants Julio Rios and Jeremy Gamboa move to dismiss this case—now nearly three

years old—for lack of federal subject-matter jurisdiction under Federal Rule of Civil Procedure

12(b)(1). Dkt. No. 343. They argue that, as a matter of state law, plaintiff’s breach of fiduciary

claims should be brought in the form of a derivative lawsuit on behalf of the defunct entity

Bridger Transfer Services, LLC (BTS), rather than as a direct action in Eddystone’s own name.

See Dkt. 343-1. This motion to dismiss—which attempts to relitigate long-settled matters—fails

for at least three independently sufficient reasons.

        First, the motion simply does not implicate the federal subject-matter jurisdiction. It says

that plaintiff Eddystone lacks Article III standing because it has not “sufficiently allege[d] an

‘injury in fact.’” Dkt. 343-1 at 7. But Eddystone has squarely alleged that it lost many millions

of dollars as a result of its dealings with BTS. That is indisputably an Article III injury in fact.

The motion’s argument concerns only the question whether, as a matter of state law, the proper

procedure for seeking redress of that injury is a direct action or a derivative one. Such questions

of state-law procedure have nothing to do with “standing” in the sense relevant to the subject-

matter jurisdiction of the federal courts (i.e., Article III standing).

        Second, this Court has already rejected Rios and Gamboa’s challenge to Eddystone’s

fiduciary duty claims on the merits, holding that “the Complaint clearly and adequately alleges

claims against each Defendant for … Breach of Fiduciary Duties of Care and Loyalty to

Creditors.” Dkt. No. 59 at 12. Rios and Gamboa’s are not entitled to yet another bite at the

apple, and their attempt to relitigate the law of the case should be rejected.

        Third, even if Rios and Gamboa’s improper state-law argument were considered on its

own terms, it would fail. As this Court has found, when a corporate entity becomes insolvent, its



                                                    1
           Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 4 of 16



managers owe fiduciary duties not just to the entity but also—and separately—to its creditor,

who is entitled to sue for any breach of those duties. This proposition is well established as a

matter of Pennsylvania law, and Rios and Gamboa’s argument to the contrary is based on

citations to completely inapposite bankruptcy cases and cases governed by the laws of other

states.

                                         BACKGROUND

          This action charges defendants with a fraudulent scheme that stripped a subsidiary with

significant assets in order to evade obligations to a substantial creditor, Eddystone. See FAC

¶¶ 8-11 (Dkt. 182). In 2013, Eddystone had entered into a maritime contract with Bridger

Transfer Services, LLC (“BTS”), a logistics company. FAC ¶ 3. Pursuant to that contract,

Eddystone built a $170 million dollar facility for transloading crude oil from railcars to barges on

the Delaware River. Id. To induce Eddystone’s investment in the facility, BTS guaranteed

Eddystone that BTS would use the facility to transload a minimum volume of crude for five

years. Id. But when the price of crude oil dropped, it became unprofitable for BTS to uphold its

end of the bargain. FAC at ¶¶ 4, 7-8. In response, the parties that owned and controlled BTS—

Ferrellgas, L.P., its subsidiary Bridger Logistics, and two former executives (Rios and

Gamboa)—decided to evade Eddystone’s claims against BTS’s assets by transferring those

assets to other Ferrellgas-owned entities.     FAC ¶ 8.    They stripped cash flows from BTS

contracts and then transferred all of BTS’s assets to other Ferrellgas subsidiaries—all for no

consideration. FAC at ¶¶ 33-75. Finally, they sold the corporate shell of the BTS to a third,

assetless company for $10 in order distance themselves from their own misconduct. FAC ¶ 8.

Once judgment-proof, BTS defaulted on the contract with Eddystone. Id.




                                                 2
         Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 5 of 16



       In February 2017, Eddystone filed this lawsuit against the owners and principals of BTS.

Dkt. 1. Defendants Rios and Gamboa are individuals who controlled BTS as its limited liability

company managers.       FAC ¶ 46.     Eddystone alleged that Rios and Gamboa had breached

fiduciary duties that they owed to Eddystone as a creditor of the insolvent BTS. FAC ¶ 11.

Specifically, they stripped BTS’ assets and thereby prevented BTS from paying Eddystone

money owed under the agreement. FAC ¶¶ 100-03.

       Since February 2017, the Court has expended substantial time, effort, and resources to

move the case closer to trial. As the Court explained, “[t]here has been extensive motion

practice in this case since its inception.” Dkt. 308 at 5. The Court has ruled on all pending

motions and the litigation has progressed significantly, as evidenced by the 30-page docket sheet

containing over 345 entries. For example, the Court has already denied one Rule 12(b)(1)

motion to dismiss for lack of jurisdiction (Dkt. 283), two Rule 12(b)(6) motions to dismiss for

failure to state a cause of action (Dkts. 35-36, 275), and two Rule 12(b)(2) motions to dismiss for

lack of personal jurisdiction (Dkts. 275, 269).

       The case proceeded into discovery over two years ago. As the Court observed, the

discovery in this case has been a “massive endeavor.” Dkt. 308 at 5. Completion of discovery

was delayed, however, pending resolution of Eddystone’s motion invoking the crime-fraud

exception to compel production of documents withheld on the basis of the attorney-client

privilege. Dkt. 217. After extensive briefing and argument, as well as an in camera review of a

sampling of the privileged documents, this Court granted Eddystone’s motion to compel based

on the crime-fraud exception to the attorney-client privilege. See Dkts. 330, 332-33. Defendants

Ferrellgas and Bridger Logistics filed a mandamus petition in the Third Circuit, arguing that the




                                                  3
          Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 6 of 16



 district court lacked subject matter jurisdiction and also erred in ordering the release of the

 privileged documents. The Third Circuit denied the mandamus petition on September 27, 2019.

        Now—nearly three years into the litigation and after Eddystone has begun receiving

 documents showing their involvement in the fraudulent scheme—Defendants Rios and Gamboa

 file a motion to dismiss for lack of jurisdiction under Rule 12(b)(1). Dkt. 343. Their theory is

 not new. In fact, they have already asked this Court to dismiss Eddystone’s fiduciary duty

 claims against them on at least two prior occasions. See Dkt. 34-1 at 16; Dkt. 207. The Court

 rejected both of those motions. See Dkts. 59, 275. They now repeat their request for a third

 time. Dkt. 343-1. This latest motion differs from those earlier ones in that it is framed as a

 motion to dismiss for lack of subject-matter jurisdiction under Rule 12(b)(1) rather than for

 failure to state a claim under Rule 12(b)(6). See Dkt. 343-1 at 5.

                                           ARGUMENT

I. This Court has subject-matter jurisdiction over Eddystone’s fiduciary duty claims.

        Rios and Gamboa assert just a single ground for dismissing the fiduciary duty claims:

 that this Court lacks federal subject-matter jurisdiction over the claims because Eddystone

 suffered no “injury in fact” as a result of the alleged breaches of fiduciary duty and therefore

 lacks standing under Article III of the U.S. Constitution. Dkt. 343-1 at 7. The argument is

 mistaken. Eddystone alleges that BTS owed it millions of dollars, which it became unable to pay

 as a result of Rios and Gamboa’s breaches of their fiduciary duties. Losing millions of dollars is

 inarguably an injury in fact sufficient to confer Article III standing for a claim to remedy the

 loss. The Rios/Gamboa motion does not and cannot say otherwise. Rather, it focuses on

 assertions about the proper procedure for remedying that injury under Pennsylvania law. But

 those theories have nothing to do with “injury in fact” standing in the Article III sense; the



                                                  4
         Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 7 of 16



existence of federal subject-matter jurisdiction is a question of federal law, and it does not turn

on the niceties of state procedure. On this basis alone, the new Rios/Gamboa Rule 12(b)(1)

motion should be denied.

       A.        The parties agree on the following basic points. See Dkt. 343-1 at 7. First, Rule

12(b)(1) permits a defendant to seek dismissal of a claim on the ground that the court lacks

subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Second, one of the prerequisites to federal

subject-matter jurisdiction is that the plaintiff have “Article III standing.”      Department of

Commerce v. New York, 139 S. Ct. 2551, 2565 (2019). Third, to have Article III standing, the

plaintiff must have suffered an “injury in fact”—that is, an injury to “a legally protected interest

that is both (a) concrete and particularized, and (b) actual or imminent, not conjectural or

hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); see also, e.g., Trump v.

Hawaii, 138 S. Ct. 2392, 2416 (2018); Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016).

       Rios and Gamboa challenge the Court’s subject-matter jurisdiction only on the ground

that Eddystone has supposedly failed to allege that the breaches of fiduciary duty caused it any

injury in fact. Dkt. 343-1 at 7. But Eddystone has clearly pleaded an injury in fact. It alleges

that Eddystone and BTS were parties to a contract, and that BTS breached that contract and

ended up owing Eddystone millions of dollars. E.g., FAC ¶¶ 1, 3, 74-75. It alleges that

Defendants improperly used their control of BTS to strip it of its resources, rendering it insolvent

and unable to pay Eddystone. E.g., FAC ¶¶ 8, 10, 55, 65-69. And it alleges that Rios and

Gamboa breached their fiduciary duties to Eddystone as BTS’ creditor when they did so. FAC

¶¶ 11, 99-103.

       It goes without saying that, “[f]or standing purposes, a loss of even a small amount of

money is ordinarily an ‘injury.’” Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 983 (2017);



                                                 5
          Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 8 of 16



see also, e.g., McGowan v. Maryland, 366 U.S. 420, 430-31 (1961) (fine of $5 plus costs

sufficient to confer standing). It follows a fortiori that Eddystone’s enormous financial loss was

an injury in fact for purposes of establishing federal subject-matter jurisdiction.

        B.      Rios and Gamboa do not directly dispute any of this. Instead, they argue that, as a

matter of state law, the claim for breach of fiduciary duty properly belonged to BTS, and that

Eddystone should have pursued it by means of a derivative action on behalf of BTS rather than a

direct action in its own name. Dkt. 343-1 at 1-11.

        This state-law argument has nothing to do with federal subject-matter jurisdiction. A

derivative action is simply a procedure created by state law to enable persons injured by a breach

of fiduciary duty (usually corporate shareholders) to seek a remedy for that injury.               A

shareholder brings a derivative action precisely because it has suffered an Article III injury in

fact, in the form of the financial loss it incurred when the fiduciary breach caused the value of its

shares to fall. Felzen v. Andreas, 134 F.3d 873, 876 (7th Cir. 1998) (“Standing means injury in

fact, and a reduction in the market price of one’s stock is injury.”). The very premise of the

action is that the plaintiff has been injured.

        Rios and Gamboa themselves acknowledge that the question of whether an action should

be brought directly or derivatively is a “purely procedural matter[]” governed by state law. Dkt.

343-1 at 8 n.4. And it is settled that the answer to the question of whether a suit should be

brought directly or derivatively has nothing to do with whether the plaintiff has suffered an

injury in fact—a question of federal constitutional law as to which state law is irrelevant. See

e.g., Frank v. Hadesman & Frank, Inc., 83 F.3d 158, 159 (7th Cir. 1996) (explaining that the

state-law question of whether a suit should be pursued derivatively or directly does not implicate

Article III standing).



                                                  6
         Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 9 of 16



       Indeed, if a creditor of an insolvent entity suffered no Article III injury in fact from the

entity’s failure to pay its debts to the creditor, then that creditor would lack Article III standing to

seek a remedy for that failure in federal court regardless of the procedural form prescribed by

state law. That plainly is not the case, as even Rios and Gamboa recognize—they say that the

Court should dismiss the claims “[b]ecause [Eddystone] failed to bring [them] derivatively,” not

that the Court would lack jurisdiction even if Eddystone had pursued the claims derivatively.

Dkt. 343-1 at 5.

       C.      Rios and Gamboa’s confusion appears to result from the fact that courts often use

the term “standing” when discussing whether the law confers a cause of action upon the plaintiff.

See, e.g., Dkt. 343-1 at 8 (describing a case as “holding that creditor lacked standing to bring a

direct action”). That is one definition of “standing.” But it is not standing in the Article III

sense; it is a distinct sense of the term, connected to substantive law (here, state substantive law)

rather than federal subject-matter jurisdiction. See, e.g., Lexmark International, Inc. v. Static

Control Components, Inc., 572 U.S. 118, 125-28 (2014) (explaining the distinction between

Article III standing and the question whether a particular plaintiff has the right to sue under a

particular law). It is well established that “the absence of a valid … cause of action does not

implicate subject-matter jurisdiction.” Verizon Maryland, Inc. v. Public Service Commission,

535 U.S. 635, 642-43 (2002). Regardless of whether Eddystone has a cause of action to sue for

breach of fiduciary duty in its own name, it assuredly has suffered an Article III injury in fact.

                                   *               *               *

       To sum up: BTS owes Eddystone millions of dollars under their contract. Rios and

Gamboa’s breaches of fiduciary duty—transferring away all of BTS’ assets to evade

Eddystone—have prevented Eddystone from collecting that money.                     Regardless of the



                                                   7
           Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 10 of 16



  procedures prescribed by state law, there can be no doubt that federal law recognizes an injury in

  fact when a plaintiff loses millions of dollars. Eddystone therefore has Article III standing to

  invoke the subject-matter jurisdiction of the federal courts. That disposes of Rios and Gamboa’s

  motion, which they filed under Rule 12(b)(1) and which is limited to challenging the Court’s

  jurisdiction. See Fed. R. Civ. P. 12(b)(1) (authorizing motions to dismiss for “lack of subject-

  matter jurisdiction”).

II. This Court’s prior holding that Eddystone’s fiduciary duty claims are valid is the law of
    the case.

         Moreover, this Court has already considered and rejected Rios and Gamboa’s argument

  that Eddystone must pursue its fiduciary duty claims by means of a derivative action. That

  decision is the law of the case.

         “The law of the case doctrine ‘posits that when a court decides upon a rule of law, that

  decision should continue to govern the same issues in subsequent stages in the same case.’”

  Farina v. Nokia Inc., 625 F.3d 97, 117 n.21 (3d Cir. 2010) (quoting Arizona v. California, 460

  U.S. 605, 618 (1983)). The doctrine thus “directs courts to refrain from re-deciding issues that

  were resolved earlier in the litigation.” Public Interest Research Group v. Magnesium Elektron,

  Inc., 123 F.3d 111, 116 (3d Cir. 1997) (internal quotation marks omitted). “Law of the case rules

  have developed to maintain consistency and avoid reconsideration of matters once decided

  during the course of a single continuing lawsuit.” Bosley v. The Chubb Inst., 516 F. Supp. 2d

  479, 484 (E.D. Pa. 2007) (internal quotation marks omitted).

         The law-of-the-case doctrine forecloses Rios and Gamboa’s arguments. In their motion

  to dismiss Eddystone’s Complaint, Rios and Gamboa incorporated by reference “the Bridger

  Defendants’ Motion to Dismiss” with respect to “breach of fiduciary duties of care and loyalty.”

  Dkt. 34-1 at 16. And the Bridger Defendants’ motion argued that “the appropriate vehicle for an

                                                  8
           Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 11 of 16



   LLC to recover from a fiduciary that allegedly breached its duties would be a derivative action.”

   Dkt. 35-1 at 33. But Eddystone explained that “Defendants owed duties directly to Eddystone as

   a creditor, not just to BTS,” and so “Eddystone has valid direct fiduciary duty claims … under

   Pennsylvania law.” Dkt. 53 at 17 & n.12 (Eddystone’s surreply); see also Dkt. 39 at 45-46

   (Eddystone’s opposition brief). “After considering all of the arguments,” this Court squarely

   rejected Defendants’ position and agreed with Eddystone’s, holding that “the Complaint clearly

   and adequately alleges claims against each Defendant for … Breach of Fiduciary Duties of Care

   and Loyalty to Creditors.” Dkt. 59 at 12.

          Only “extraordinary circumstances . . . warrant reconsideration of an issue that was

   previously decided by the Court in an earlier stage of the litigation. Those circumstances include

   ‘situations in which: (1) new evidence is available; (2) a supervening new law has been

   announced; or (3) the earlier decision was clearly erroneous and would create manifest

   injustice.’” Bosley, 516 F. Supp. 2d at 484 (quoting Magnesium Elektron, 123 F.3d at 117).

   Rios and Gamboa do not suggest that any of these extraordinary circumstances is present here.

   Their motion returns to matters already argued and decided. The motion should be denied.

III. Rios and Gamboa’s argument fails even on its own terms.

          Though there is no need to address it further, Rios and Gamboa’s state-law argument

   remains as meritless as ever. Courts have allowed creditors of an insolvent corporation to bring

   a breach of fiduciary action on their own behalf because the creditor—not the corporation—is

   the beneficiary of the fiduciary duty. As this Court explained recently, the managers “of an

   insolvent corporation owe fiduciary duties to the corporation’s creditors.” Impala Platinum

   Holdings Ltd. v. A-1 Specialized Services & Supplies, Inc., 2016 WL 8256412, at *7 (E.D. Pa.

   Sept. 16, 2016).   It is undisputed that the same rules apply in the LLC context, and that



                                                   9
          Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 12 of 16



Eddystone may pursue any claim that a creditor of a Pennsylvania corporation could pursue. See

Dkt. 343-1 at 8 n.3, 9 n.5 (conceding these points). Eddystone was BTS’ creditor and asserts its

fiduciary duty claim based on breaches committed by Rios and Gamboa (in conjunction with

other Defendants) when BTS was in the “zone of insolvency” or actually insolvent. FAC

¶¶ 100-03.

         That means that Eddystone is entitled to seek relief against Rios and Gamboa as it seeks

to do in this Court, without going through the state-law procedures for asserting a derivative

claim.    Numerous courts applying Pennsylvania law have reached the same conclusion:

“Because [the creditor] sufficiently alleges that [the corporation] was insolvent at the time of [the

managers’] alleged breaches, [the creditor] has standing for its breach of fiduciary duty claim.”

Impala Platinum, 2016 WL 8256412, at *7; see also, e.g., id. (“Impala has standing to bring

claims for breach of fiduciary duty against the directors and officers of A-1 because Impala is

bringing [the] claims based on duties it was owed as a creditor of an insolvent corporation.”);

Donaldson v. Bernstein, 104 F.3d 547, 554 n.2 (3d Cir. 1997) (acknowledging the finding of the

court below that “under Pennsylvania law, creditors of an insolvent corporation have standing to

sue the directors”); Travelers Casualty & Surety Co. v. Irex Corp., 2002 WL 32351176, at *4

(E.D. Pa. May 31, 2002) (denying dismissal of creditor’s fiduciary duty claim against entity that

controlled insolvent corporation).

         These decisions make good sense, because “Pennsylvania common law imposes a

fiduciary duty upon corporate officers in favor of creditors, as well as to the corporation, when

the corporation is insolvent.” Vital Pharmaceuticals v. USA Sports, LLC, 2012 WL 760561, at

*9 (M.D. Pa. Mar. 8, 2012) (emphasis added); see also, e.g., Hipple v. Hipple, 2016 WL 320216,

at *12 (E.D. Pa. Jan. 27, 2016) (“Under Pennsylvania law, corporate officers and directors have a



                                                 10
            Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 13 of 16



fiduciary duty to creditors when a corporation … is insolvent.”). Eddystone is pursuing relief for

substantial harm to its own financial interests, and Pennsylvania law entitles Eddystone to do so

directly.

        Not surprisingly, the Third Circuit and the federal district courts in Pennsylvania have

allowed creditors to sue corporate officers directly for breach of fiduciary duties when the

corporation is in the zone of insolvency or actually insolvent. See Voest-Alpine Trading USA

Corp. v. Vantage Steel Corp., 919 F.2d 206, 217 & n.25 (3d Cir. 1990) (permitting creditor’s suit

that claimed corporate officers breached a fiduciary duty owed to the creditors when they

participated in the fraudulent conveyance of the company’s assets for less than full

consideration) (applying Pennsylvania law);1 ASD Specialty HealthCare Inc. v. New Life Home

Care Inc., No. 3:11-CV-068, 2011 WL 5984024, at *5 (M.D. Pa. Nov. 29, 2011) (denying the

corporate director’s motion to dismiss the breach of fiduciary duty claim because “ASD alleges

in its complaint that New Life was insolvent and that ASD was its creditor” and because

directors of a corporation owe a fiduciary duty to corporate creditors) (applying Pennsylvania

law); Engle v. Matrix Golf & Hospitality Philadelphia, LLC, No. 08-5831, 2009 WL 880680, at

*6 (E.D. Pa. 2009) (“[t]he Complaint alleges that the [managers] acted to transfer property and

assets from Matrix Philadelphia with the intent to leave the entity without sufficient funds to

make payment on Engle's loans. For all intents and purposes, [the creditor] is alleging that the

transfers left Matrix Philadelphia insolvent. This is enough at this stage of the proceedings to

allow [the creditor] to proceed with the claim. The Motion to Dismiss is, therefore, denied”)

(applying New Jersey law).


1
 In Voest-Alpine, the defendant corporation filed a Chapter 11 bankruptcy petition while the case
was pending before the district court but the bankruptcy court granted relief from the stay
provisions, thus allowing the district court action to proceed to a bench trial. See 919 F.2d at
208.
                                               11
        Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 14 of 16



       Requiring that Eddystone make its claim through state-law derivative action procedures

would be an especially pointless exercise in this case, because Eddystone is BTS’ only creditor

and thus the only entity harmed by Rios and Gamboa’s fiduciary breaches. See Decl. of Andrew

Sloniewsky at ¶ 6 (attached hereto as Exhibit A). Where the sole creditor of an insolvent

company files suit against its managers for breach of fiduciary duty, nothing is to be gained by

placing control of that suit in the hands of the company. There are no other creditors to share the

recovery. And where only one creditor of an insolvent company files suit against its managers,

there is no risk that the officers will be subjected to multiple lawsuits imposing conflicting

obligations—the rationale for the derivative procedure. Accordingly, there is no justification

under such circumstances for insisting on the burdensome procedures (such as the “demand”

requirement) established by state law for derivative actions, which were crafted in part to protect

public corporations from “strike suits” brought by one or a few of their many shareholders. The

Court indubitably has authority here to reject Defendants’ latest attempt to further delay the

resolution of this action. See also, e.g., Impala Platinum, 2016 WL 8256412, at *7; Vital

Pharmaceuticals, 2012 WL 760561, at *9; Donaldson, 104 F.3d at 554 n.2; Travelers, 2002 WL

32351176, at *4.

       Rios and Gamboa rely heavily on Artesanias Hacienda (Dkt. 343-1 at 5, 7-8, 11), but that

decision has absolutely nothing to do with whether a creditor must bring a fiduciary duty claim

derivatively and does not even address that question. 2019 WL 3731546 (E.D. Pa. 2019) (appeal

pending). Instead, in Artesanias Hacienda, a bankruptcy case, the court addressed the distinct

issue whether an individual creditor or the bankruptcy trustee—acting on behalf of all unsecured

creditors—had standing in bankruptcy to bring the fiduciary duty claim. In a factual context

where there were many creditor beneficiaries of the claim, the Court ruled that the trustee had



                                                12
         Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 15 of 16



standing and the individual creditor did not under Bankruptcy Code § 544(b). Artesanias simply

has nothing to do with whether, outside of bankruptcy, a fiduciary duty claim must be brought

derivatively. And even if Artesanias were somehow applicable, BTS has just a single unpaid

unsecured creditor rather than the many in Artesanias. See 2019 WL 3731546, at *5 (“the

damages AHR seeks would belong to the estate, and therefore increase the pool of assets

available to satisfy the outstanding liabilities owed to all creditors”). Finally, the very language

that Rios and Gamboa quote as supposedly setting forth “well-settled Pennsylvania law” (see

Dkt. 343-1 at 5) actually was drawn from another bankruptcy decision that “look[ed] to

Delaware law” and is thus doubly inapposite in this action under Pennsylvania law (Artesanias

Hacienda, 2019 WL 3731546, at *11 (emphasis added)). See also Dkt. 343-1 at 9-10 (further

relying on Delaware law, despite this Court’s clear holding Pennsylvania law governs (Dkt. 275

at 2 n.2)).2

        Rios and Gamboa’s other citations are also inapposite. They concern the rights of the

shareholders of a corporation (or, analogously, the members of an LLC), not the rights of

creditors of insolvent entities. See, e.g., Dkt. 343-1 at 8-9. Impala Platinum addressed this very

point, explaining that “[t]he cases cited by Defendants do not persuade the Court” because

“[t]hose cases stand for the general proposition that shareholders of corporations bring derivative

claims” and “do not provide a bar against claims of breach of fiduciary duty brought by creditors

of insolvent corporations.” 2016 WL 8256412, at *7.




2
  It is true that, under Delaware law, the creditor of an insolvent entity generally should pursue
fiduciary duty claims derivatively. See, e.g., N.A. Catholic Educ. Programming Found., Inc. v.
Gheewalla, 930 A.2d 92, 101-03 (Del. 2007). But this case is governed by Pennsylvania law
(Dkt. 275 at 2 n.2). As the cases cited above make clear, Pennsylvania does not follow Delaware
on this point.
                                                13
        Case 2:17-cv-00495-JD Document 346 Filed 11/08/19 Page 16 of 16



                                         CONCLUSION

       The motion to dismiss should be denied.

Dated: November 8, 2019, 2 17                     Respectfully submitted,



                                                  /s/ Filiberto Agusti
                                                  Henry E. Hockeimer, Jr. (I.D. No. 86768)
                                                  BALLARD SPAHR LLP
                                                  1735 Market Street, 51st Floor
                                                  Philadelphia, PA 19103-7599
                                                  Telephone: (215) 665-8500
                                                  Facsimile: (215) 864-8999
                                                  hockeimerh@ballardspahr.com
                                                  grugant@ballardspahr.com

                                                  Filiberto Agusti (pro hac vice)
                                                  Steven Barber (pro hac vice)
                                                  Andrew J. Sloniewsky (pro hac vice)
                                                  STEPTOE & JOHNSON LLP
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036
                                                  Telephone: (202) 429-3000
                                                  Facsimile: (202) 429-3902
                                                  fagusti@steptoe.com


                                                  Counsel for Eddystone Rail Company, LLC




                                CERTIFICATE OF SERVICE

       I certify that I filed the foregoing via the Court’s ECF system on November 8, 2019,

thereby serving all counsel of record.


                                           /s/ Filiberto Agusti
                                           Filiberto Agusti




                                             14
